Exhibit 99.1 T 604.682.3701 Suite 900, 570 Granville Street F 604.682.3600 Vancouver, BC V6C 3P1 www.levon.com July 11, 2011 VIA SEDAR To: All applicable Exchanges and Commissions Dear Sirs/Mesdames: Re:Notice of the Meeting and Record Dates 2011 Annual General and Special Meeting In compliance with National Policy NI54-101 requirements, the following is an advance notice of the meeting of: Issuer Levon Resources Ltd. ISIN CA5279011020 CUSIP Meeting Date September 23, 2011 Record Date for Notice August 19, 2011 Record Date for Voting August 19, 2011 Beneficial Ownership Determination Date August 19, 2011 Class of Securities Entitled to Receive Notice Common Class of Securities Entitled to Vote Common Type of Meeting Annual General and Special Yours truly, LEVON RESOURCES LTD. “Dorothy Chin” Dorothy Chin Corporate Secretary
